Name: 89/442/EEC: Commission Decision of 12 July 1989 approving the reinforced plan presented by Portugal for the eradication of contagious bovine pleuropneumonia (CBPP) (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  Europe;  means of agricultural production;  health;  agricultural activity
 Date Published: 1989-07-20

 Avis juridique important|31989D044289/442/EEC: Commission Decision of 12 July 1989 approving the reinforced plan presented by Portugal for the eradication of contagious bovine pleuropneumonia (CBPP) (Only the Portuguese text is authentic) Official Journal L 208 , 20/07/1989 P. 0042 - 0042*****COMMISSION DECISION of 12 July 1989 approving the reinforced plan presented by Portugal for the eradication of contagious bovine pleuropneumonia (CBPP) (Only the Portuguese text is authentic) (89/442/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Decision 89/145/EEC of 20 February 1989 introducing a Community financial measure for the eradication of contagious bovine pleuropneumonia (CBPP) in Portugal (1), and in particular Article 4 thereof, Whereas pursuant to Article 1 of Decision 89/145/EEC, Portugal is to prepare a reinforced plan for the eradication of contagious bovine pleuropneumonia (CBPP); Whereas by letter dated 14 June 1989 Portugal notified the Commission of a reinforced plan for the eradication of CBPP; Whereas, after examination the plan was found to comply with Decision 89/145/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The reinforced plan presented by Portugal for the eradication of contagious bovine pleuropneumonia is hereby approved. Article 2 Portugal shall bring into force by 1 March 1989 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 12 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 53, 25. 2. 1989, p. 55.